 

Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this "Agreement"), dated as of October 14, 2014, by and
between MergeWorthRx Corp, a Delaware corporation ("Parent") and Stephen P.
Griggs (the "Stockholder").

 

WITNESSETH:

 

WHEREAS, concurrently herewith, Parent, Anvil Merger Sub, Inc., a Delaware
corporation ("Merger Sub"), AeroCare Holdings, Inc., a Delaware corporation (the
“Company”), and FFC AeroCare SR, LLC, a Delaware limited liability company, are
entering into an Agreement and Plan of Merger (as such agreement may hereafter
be amended, restated, supplemented or modified from time to time, the "Merger
Agreement");

 

WHEREAS, the Stockholder is the beneficial owner of 10,384,072 shares of Company
Common Stock (collectively, the “Shares”);

 

WHEREAS, approval of the Merger Agreement by the Company's stockholders is
required in order to consummate the Merger;

 

WHEREAS, the board of directors of the Company has, prior to the execution of
this Agreement, by resolution duly adopted by unanimous vote at a meeting duly
called and held and at which all directors were present, which resolution has
not subsequently been rescinded or modified in any manner whatsoever, (i)
determined that the Merger Agreement and the Merger are fair and in the best
interests of the stockholders of the Company, (ii) approved the Merger Agreement
and the transactions contemplated thereby, including the Merger, and (iii) has
resolved to recommend that its stockholders approve the Merger Agreement and the
Merger; and

 

WHEREAS, as an inducement to Parent to enter into the Merger Agreement, the
Stockholder desires to make certain covenants to Parent set forth in Sections
4.1(e) and 4.1(f) below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

ARTICLE I

CERTAIN DEFINITIONS

 

Section 1.1 DEFINED TERMS. Terms used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Merger Agreement.

1

 

 

ARTICLE II

VOTING AGREEMENT

 

Section 2.1 GRANT OF PROXY AND POWER OF ATTORNEY; AGREEMENT TO VOTE. Upon the
terms and subject to the conditions hereof, the Stockholder hereby appoints
Parent and any designee of Parent, and each of them individually, with respect
to the Shares and any shares of Company Common Stock acquired by the Stockholder
after the date hereof, as its proxies and attorneys-in-fact, with full power of
substitution and re-substitution, to vote, at any meeting of the Company’s
stockholders, or in connection with any written consent of the Company’s
stockholders, (i) in favor of the approval of the Merger Agreement and the
Merger, (ii) against any other proposal relating to an acquisition of the
Company, other than the Merger and (iii) against any action, proposal,
transaction or agreement that could reasonably be expected to impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Merger or the fulfillment of Parent's, the Company's or Merger Sub's
conditions under the Merger Agreement or change in any manner the voting rights
of any class of shares of the Company (including any amendments to the Company’s
certificate of incorporation or by-laws) (the “Proxy and Power of Attorney”).
The Stockholder further agrees to cause all Shares owned by such Stockholder, in
addition to any shares of Company Common Stock acquired by Stockholder after the
date hereof, to be voted in accordance with the Proxy and Power of Attorney.
This Proxy and Power of Attorney is coupled with an interest and until this
Agreement is terminated pursuant to Section 5.1 hereof is irrevocable. Upon the
execution of this Agreement by the Stockholder, the Stockholder hereby revokes
any and all other proxies and powers of attorney (other than the Proxy and Power
of Attorney) given by such Stockholder with respect to the subject matter
hereof. The Stockholder acknowledges receipt and review of a copy of the Merger
Agreement. The Stockholder agrees not to enter into any agreement or commitment
with any Person, the effect of which would be inconsistent with or violative of
the provisions and agreements contained in this Article II, and the Stockholder
shall execute any documents or certificates evidencing the Proxy and Power of
Attorney as Parent may reasonably request. The power of attorney granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Stockholder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER. The
Stockholder represents and warrants to Parent that (i) the Stockholder is the
record and direct or indirect beneficial owner of the Shares, (ii) this
Agreement has been duly executed and delivered by the Stockholder, (iii) this
Agreement constitutes the valid and binding agreement of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws relating to or
affecting creditors' rights generally and general equitable principles (whether
considered in a proceeding in equity or at law), in each case now or hereafter
in effect, (iv) none of the execution and delivery of this Agreement by
Stockholder, the consummation by Stockholder of the transactions contemplated
hereby or compliance by Stockholder with any of the provisions hereof will
conflict with or result in a breach, or constitute a default (with or without
notice of lapse of time or both) under any provision of, any trust agreement,
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument or Legal Requirement applicable to Stockholder or to
Stockholder's property or assets, and (v) no consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Body or other
Person on the part of Stockholder is required in connection with the valid
execution and delivery of this Agreement. No consent of Stockholder's spouse is
necessary under any "community property" or other laws in order for Stockholder
to enter into and perform its obligations under this Agreement.

2

 

 

Section 3.2           REPRESENTATIONS AND WARRANTIES OF PARENT. Parent
represents and warrants to the Stockholder that (i) this Agreement has been duly
executed and delivered by a duly authorized officer of Parent, and (ii) this
Agreement constitutes the valid and binding agreement of Parent, enforceable
against Parent in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws relating to or affecting creditors' rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law), in each case now or hereafter in effect.

 

ARTICLE IV

COVENANTS

 

Section 4.1           COVENANTS OF THE STOCKHOLDER. The Stockholder covenants
and agrees with Parent that, during the period commencing on the date hereof and
ending on the date this Agreement is terminated under Article V hereof:

 

(a)          The Stockholder shall not sell, transfer, pledge, or dispose of any
Shares or offer to make such a sale, transfer, pledge or disposition
(collectively, "Transfer") to any Person, provided that this Section 4.1(a)
shall not prohibit a Transfer of Shares by the Stockholder (i) if Stockholder is
an individual, to any member of Stockholder’s immediate family or to a trust for
the benefit of Stockholder or any member of Stockholder’s immediate family,
(ii) upon the death of Stockholder, or (iii) if Stockholder is a partnership or
limited liability company, to one or more partners or members of Stockholder or
to an affiliated corporation under common control with Stockholder; provided
that a Transfer referred to in Subsections 4.1(a)(i)-(iii) shall be permitted
only if, as a precondition to such Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by the
terms of this Agreement.

 

(b)          The Stockholder waives, and agrees not to exercise or assert, any
applicable appraisal rights under Section 262 of the Delaware General
Corporation Law in connection with the Merger.

 

(c)          Stockholder will not, and will not permit any entity under
Stockholder's control to, deposit any of the Shares in a voting trust, grant any
proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Parent.

3

 

 

(d)          The Stockholder shall execute and deliver such other documents and
instruments and take such further actions as are necessary in order to ensure
that Parent receives the benefit of this Agreement.

 

(e)          Until the earlier of the Effective Time or such time as the Merger
Agreement is terminated pursuant to the terms thereof, Stockholder will not,
directly or indirectly, and shall cause its Affiliates to not: (i) solicit,
initiate, or encourage the submission of any proposal or offer from any Person
relating to the acquisition of any capital stock or other voting securities, or
any substantial portion of the assets, of the Company or any of its Subsidiaries
(including any acquisition structured as a merger, consolidation, or share
exchange) or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. Stockholder will notify Parent promptly if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.

 

(f)          Stockholder acknowledges and agrees that Parent is a blank check
company with the power and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving the Company and one or
more businesses or assets. Stockholder acknowledges and agrees that Parent’s
sole assets consist of the cash proceeds of Parent’s initial public offering and
private placements of its securities, and that substantially all of these
proceeds have been deposited in the Trust Account for the benefit of its public
shareholders. For and in consideration of Parent and Merger Sub entering into
the Merger Agreement, the receipt and sufficiency of which are hereby
acknowledged, Stockholder, on behalf of himself or itself and any of its
managers, directors, officers, affiliates, members, stockholders or trustees (if
applicable), hereby irrevocably waives any right, title, interest or claim of
any kind he or it has or may have in the future in or to any monies in the Trust
Account, and agrees not to seek recourse against the Trust Account or any funds
distributed therefrom as a result of, or arising out of, any such claims against
Parent or Merger Sub arising under the Merger Agreement.

 

ARTICLE V

TERMINATION

 

Section 5.1           TERMINATION. This Agreement shall terminate and be of no
further force or effect upon the earliest to occur of (i) the mutual written
consent of Parent and the Stockholder, (ii) the Effective Time, or (iii) the
termination of the Merger Agreement in accordance with its terms. In the event
that this Agreement is terminated upon the termination of the Merger Agreement
in accordance with its terms, the waiver set forth in Section 4.1(f) shall
survive such termination of this Agreement and remain in full force and effect.

 

Section 5.2           EFFECT OF TERMINATION. In the event of any termination of
this Agreement, this Agreement (other than Sections 6.1 through 6.9, inclusive)
shall become void and of no effect with no liability on the part of any party
hereto; provided that no such termination shall relieve any party hereto from
liability for any breach of this Agreement prior to such termination.

 

4

 

 

ARTICLE VI 

GENERAL

 

Section 6.1          NOTICES. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given to a party if delivered in person or sent by overnight delivery
(providing proof of delivery) to the party at the following addresses (or at
such other address for a party as shall be specified by like notice) on the date
of delivery, or if by facsimile, upon confirmation of receipt:

 

If to Parent: MergeWorthRx Corp.   3123 McDonald Street   Miami, FL 33133  
Attention: Charles F. Fistel and Stephen B. Cichy   Facsimile: [•]   Email:
medworth1@gmail.com and scichy@monarchsp.com     With a copy McDermott Will &
Emery LLP (which shall not 340 Madison Ave. constitute notice) to: New York, NY
10173   Attention:  Robert H. Cohen   Telephone:  212-547-5885  
Facsimile:  212-547-5444     If to the Stockholder: Stephen P. Griggs  
__________________________   __________________________  
__________________________   __________________________     With a copy Goodwin
Procter LLP (which shall not 620 Eighth Ave. constitute notice) to: New York, NY
10018   Attention:  Stuart Rosenthal   Telephone:  212-813-8817  
Facsimile:  212-355-3333

 

Section 6.2          NO THIRD-PARTY BENEFICIARIES. Nothing in this Agreement,
whether express or implied, is intended to or shall confer any rights, benefits
or remedies under or by reason of this Agreement on any Persons other than the
parties and their respective successors and permitted assigns, nor is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any third Persons to any party, nor shall any provisions give any third
Persons any right or subrogation over or action against any party.

 

5

 

 

Section 6.3           GOVERNING LAW. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflicts of law provisions thereof. Each of the
parties hereto irrevocably and unconditionally agrees to be subject to, and
hereby consents and submits to, the jurisdiction of federal and state courts in
the State of Delaware for the purposes of any suit, action or other proceeding
arising out of this Agreement or any of the transactions contemplated hereby.
Each party waives any right to a trial by jury in any action to enforce or
defend any right under this Agreement or any amendment, instrument, document or
agreement delivered, or which in the future may be delivered, in connection with
this Agreement and agrees that any action shall be tried before a court and not
before a jury.

 

Section 6.4           ASSIGNMENT; SUCCESSORS. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns. No party to this Agreement may
assign its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise, to any other Person without the express prior
written consent of the other party hereto. Any such assignment or transfer made
without the prior written consent of the other party hereto shall be null and
void.

 

Section 6.5           AMENDMENTS; WAIVERS. Subject to applicable law, this
Agreement may only be amended pursuant to a written agreement executed by all
the parties, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No waiver of any term or provision of this
Agreement shall be construed as a further or continuing waiver of such term or
provision or any other term or provision.

 

Section 6.6           ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement of all the parties and supersedes any and all prior and
contemporaneous agreements, memoranda, arrangements and understandings, both
written and oral, between the parties, or either of them, with respect to the
subject matter hereof. No representation, warranty, promise, inducement or
statement of intention has been made by any party which is not contained in this
Agreement and no party shall be bound by, or be liable for, any alleged
representation, promise, inducement or statement of intention not contained
herein or therein.

 

Section 6.7           COUNTERPARTS. To facilitate execution, this Agreement may
be executed in any number of counterparts (including by facsimile transmission),
each of which shall be deemed to be an original, but all of which together shall
constitute one binding agreement on the parties, notwithstanding that not all
parties are signatories to the same counterpart.

 

Section 6.8           SPECIFIC PERFORMANCE. The parties agree that irreparable
damage would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that the parties are entitled
to specific performance of the terms hereof in addition to any other remedies at
law or in equity.

 

Section 6.9            HEADINGS; CONSTRUCTION. The Article, Section and
paragraph headings contained in this Agreement are for reference purposes only
and do not form a part of this Agreement and do not in any way modify, interpret
or construe the intentions of the parties. As used in this Agreement, unless
otherwise provided to the contrary, (a) all references to days or months shall
be deemed references to calendar days or months and (b) any reference to a
“Section” or “Article” shall be deemed to refer to a section or article of this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless otherwise specifically
provided for herein, the term “or” shall not be deemed to be exclusive.

 

[Remainder of page intentionally left blank.]

 

 

6

 

 

IN WITNESS WHEREOF, the parties have duly executed this Voting Agreement as of
the date first above written.

 

  MERGEWORTHRX CORP.         By: /s/ Charles Fistel     Name:  Charles Fistel  
  Title: Chief Executive Officer, Chief Financial        Officer and Treasurer

 

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Voting Agreement as of
the date first above written.

 

  /s/ Stephen P. Griggs   Name: Stephen P. Griggs

 

 

 

